Mr. Justice Teller
delivered the opinion of the court.
The judgment sought to be reviewed in this case was entered in the district court of Pueblo County, May 13, 1916. A writ of error to review the same was sued out May 12, 1919. At the time the judgment was entered, the rules of 1914 were in force, under which, by Rule 14, the time for suing out a writ of error was limited to one year. Rule No. 16 of the rules in force January 22, 1917, which was in effect when this writ of error was issued, limited the time for issuing writs of error to two years from the entry of the judgment.
Plaintiff in error was too late in bringing the cause to this court, and under the rules we are prohibited from considering the case.
The writ of error is therefore dismissed.
Mr. Chief Justice Garrigues and Mr. Justice Denison concur.